United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 8, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-11208
                          Summary Calendar


UNITED STATES OF AMERICA,

                                Plaintiff-Appellee,

versus

ANTHONY V. GONZALES,

                                Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 4:02-CR-221-ALL
                        --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Anthony V. Gonzales entered a conditional guilty plea to the

indictment charging him with being a felony in possession of

firearms.   Gonzales preserved his right to appeal the denial of

his motion to suppress.   Gonzales argues that the district court

erred when it denied his motion to suppress his statements and

all evidence discovered in the search of the home of his

girlfriend, Xochita Oliveras.   Gonzales argues that, following

his arrest, the initial entry into the house was illegal and that



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-11208
                                  -2-

Oliveras’s subsequent consent to a search of the house did not

remove the taint of the illegal entry.

     This court reviews the district court’s denial of a motion

to suppress in the light most favorable to the prevailing party,

which in this case is the Government.       United States v.

Mendoza-Gonzalez, 318 F.3d 663, 666 (5th Cir.), cert. denied,

538 U.S. 1049 (2003).     Legal conclusions are reviewed de novo,

and factual findings are reviewed for clear error.       Id.

     It is not necessary to determine whether the initial entry

was valid under the Fourth Amendment because subsequent,

voluntary consent to a search may remove the taint of the prior

Fourth Amendment violation.     United States v. Richard, 994 F.2d

244, 250-52 (5th Cir. 1993).     The district court’s findings that

Oliveras’s consent to the search of her home was voluntary is

unequivocal.     “The voluntariness of consent is a question of

fact.”   United States v. Solis, 299 F.3d 420, 436 (5th Cir.

2002).   On appeal, Gonzales addresses none of the Solis factors

to be considered in addressing the voluntariness of consent but

simply asserts without support that the consent is necessarily

invalid as fruit of the poisonous tree.      This is not sufficient

to show that the district court was clearly erroneous in its

factual finding that Oliveras’s consent to search was given

freely and was not the result of an compulsion or intimidation.

     AFFIRMED.